PER CURIAM.
This is a medical malpractice case, in which the jury and the trial court found against the plaintiffs on all their theories of recovery. The court of appeals reversed and remanded the cause for a new trial. 707 S.W.2d 919 (Tex.App. — Dallas 1985).
We refuse the applications for writ of error, no reversible error. However, our disposition is not to be construed as approval or disapproval of the court of appeals language dealing with Professional Ambulance Service, Inc.’s duty to require medical personnel to accompany the ambulance to the hospital.